Case 1:20-cv-10686-RGS Document 24 Filed 07/13/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
Case No. 1:20-cv-10686

V.

DOUGLAS LEIGHTON,
AZURE CAPITAL CORP.,
BASS POINT CAPITAL, LLC,
MICHAEL SULLIVAN,
DAVID HALL,

ZACHARY HARVEY,

PAUL DUTRA,

JASON HARMAN, and
JESSICA GERAN,

Nee eee ee Oe Oe Oe ee ie ee

Defendants.

SATISFACTION OF MONETARY PROVISION OF THE FINAL
JUDGMENT AGAINST DEFENDANT JESSICA GERAN

Plaintiff, United States Securities and Exchange Commission, hereby acknowledges payment
on June 29, 2020, by Defendant Jessica Geran (“Geran’) in the sum of $15,000.00, representing the
payment of Geran’s civil penalty liability in this matter. This payment is a satisfaction of the monetary
provision of the Final Judgment entered by this Court on June 3, 2020. This payment satisfies the
monetary provision of the Final Judgment entered against Defendant Jessica Geran.

Date: July 13, 2020

espectfully sybr nitted,
i f

CC
arol E. Schultze rh

Assistant Chief Litigation Counsel

United States Securities and Exchange Commission
100 F Street, NE, MS 5628

Washington, DC 20549

(202) 551-4958 (Phone)

SchultzeCi@sec.

   
   

JOWV

    
Case 1:20-cv-10686-RGS Document 24 Filed 07/13/20 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on July13, 2020, I caused a true and correct copy of Plaintiff
Securities and Exchange Commission's Satisfaction of Monetary Provision as to Final
Judgment Against Defendant Jessica Geran and all other parties to be served through the Court’s
Electronic Court Filing System (or CM/ECF System), which will automatically send an email
notification of such filing to the party of record.

Dated this 13 day of July, 2020. |

    

By: zw
Carol E. Schultze
FL Bar No.: 0756083

United States Securities and Exchange Commission
100 F Street, NE, MS 5628

Washington, DC 20549

(202) 551-4958 (Phone)

SchultzeCia@sec.gov
